PER CURIAM.
Jerald Gadberry appeals the denial of his dispositive motion to suppress. He argues, and the State concedes, that the finding by the trial court that “it would not have been unreasonable for him to assume that he was not free to leave” requires the conclusion that Gadberry was improperly detained after a traffic stop was completed. See Powell v. State, 649 So.2d 888, 889 (Fla. 2d DCA 1995) (holding that a “continued detention is illegal if the reason for the initial stop is resolved”). Accordingly, we reverse and remand.
BLUE, A.C.J., and FULMER and DAVIS, JJ., Concur.